ffi oWf
                          IN THE COURT OF CRIMINAL APPEALS

                                        AT

                                   AUSTIN, TEXAS




ANTWAIN BURKS, Appellant                                 §
                     Pro Se                              §
                                                               Cause No. 14-14-00166-cr
                                                         §
vs.                                                      §
                                                               MOTION FOR EXTENSION
                                                         §
                                                               OF TIME TO FILE PETITION
State of Texas, Appellee                                 §
                                                               FOR DISCRECTIONARY REVIEW
                                                         §


                                                             courtqfS^^^
TO THE HONORABLE COURT:
                                                                 AUG 03 2015
                                                             Abel Acosta, Clerk
COMES NOW ANTWAIN BURKS, APPELLANT, PRO SE in the above entitled
and numbered cause and respectfully presents this his Motion
for extension of time to file a p%etition for discretionary review
and in support thereof will show the following:


1. Appellant was notified on July 30, 2015 by:his appeal counsel
that his conviction had been affirmed by the Fourteenth Sourt
of Appeals IH Houston, Texas on July 21, 2015.

2. Appellant tenders to this Honorable Court that he is a layman
of the law and not trained in the science of Jurisprudence, legal
investigations or legal research, all of which is needed to properly
prepare a PDR in this instant offense.


3. With such Appellant respectfully request that he be given
additional   time   to submit his     PDR    to   this   Court.



4. Appellant request an additional 30 days or until September
20th, 2015 to file his PDR (Petition for Discretionary Review).

5. Prayer, Appellant prays this Honorable Court grant this Motion
for extension fo time to file PDR on this offense, so prayed...


                                 Respectfully fl^QUM; "iBWi? A.
                                                  Antwain Burks         1913867